UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

METROPOLITAN LIFE INSURANCE
COMPANY,

plaintiff civil Acrion NO. 07-1665 (CKK)
V.

JENNIFER G. BARBOUR, et al.,

Defendants.

MEMoRANDUM oP1N1oN
(May 14, 2009)

S0 we beat 0n,

boats against the current

borne back ceaselessly into the past,‘

This interpleader action involves adverse claims on the proceeds of Julia W. Barbour’s

(the "Decedent’s") life insurance policy. On May 19, 2008, the Court granted a Motion for
Interpleader relief filed by Metropolitan Life Insurance Company ("MetLife") to deposit the
proceeds of the policy (approximately $134,000 plus interest) into the Registry of the Court.z
What remains in this case is the determination of who among the Defendant-Claimants is the
proper beneficiary or beneficiaries of the policy proceeds.

The Defendant-Claimants consist of ten children and one grandchild of the Decedent, as

well as Jordan Funeral Service Inc. (as to which Jennifer Barbour, one of the Decedent’s

’ F. SCoTT FITZGERALD, THE GREAT GATsBY 188 (Penguin Books, 1994) (1926)

2 The Court also granted MetLife’s Motions to Dismiss several counterclaims raised by
three of the Defendant-Claimants, and dismissed MetLife from further proceedings in this case.
See Metro. Life Ins, C0. v. Barbour, 555 F. Supp. 2d 91 (D.D.C. 2008).

children, assigned a portion of the insurance proceeds).3 The Court has allowed the parties a
lengthy period of time and numerous opportunities to mediate the remaining issues in this case
and reach an amicable resolution." That effort has been decidedly unsuccessful. Accordingly, on
December l9, 2008, the Court set a briefing schedule for the parties to file pleadings to resolve
this case.

Pursuant to that schedule, the Court instructed Defendant-Claimant Jennifer Barbour,
who is represented by counsel and who is claiming a lOO% share of the proceeds, to file a motion
in support of her claim. The Court instructed the other Defendant-Claimants, who are
proceeding pro se, to file oppositions and/or their own motions to the extent they disagreed with
Ms. Barbour’s claim and were claiming their own share of the proceeds. Finally, the Court
authorized~but did not require-all other Defendant-Claimants to file any pleadings that they
deemed appropriate.

As a result of the parties’ filings, the Court has before it three motions by Defendant-
Claimants seeking a share of the proceeds: Ms. Barbour’s [73] Motion for Summary Judgment,
Julie Lee’s [76] Consolidated Motion for Declaratory Judgment and Opposition to Ms. Barbour’s
Motion for Summary Judgment, and Carolyn Steptoe’s [77] Consolidated Motion for Declaratory
Judgment and Opposition to Ms. Barbour’s Motion for Summary Judgment. Three of the other

Defendant-Claimants filed pleadings in support of Jennifer Barbour’s claim and in opposition to

3 An eleventh child of the Decedent, Marsha S. Culler, did not file an Answer and was
dismissed from this case on May 19, 2008. See Min. Order dated Dec. 10, 2007 (advising Ms.
Culler that if she did not file an Answer, "the Court [would] assume that [she did] not assert any
interest in the funds at issue"); Min. Order dated May l9, 2008 (dismissing Ms. Culler).

4 The Court appointed counsel to represent two of the Defendant-Claimants for purposes
of mediation. See [55] Order at l (June 25, 2008).

2

the claims of Ms. Lee and Ms. Steptoe.S

Having thoroughly considered the parties’ submissions, relevant case law, statutory
authority, and the record of the case as a whole, the Court finds that the Decedent designated Ms.
Barbour as the sole beneficiary of her insurance policy pursuant to a validly executed beneficiary
designation form. Accordingly, the Court shall GRANT Ms. Barbour’s [73] Motion for
Summary Judgment, DENY Ms. Lee’s [76] Motion for Declaratory Judgment, and DENY Ms.
Steptoe’s [77] Motion for Declaratory Judgment, for the reasons that follow.

I. BACKGROUND

The material facts underlying this case are not in dispute.° The Decedent was insured
under a Federal Employees Group Life insurance Act ("FEGLIA") insurance policy through
MetLife that is valued in excess of $134,000. Barbour Stmt. M l, 3. Prior to her death on
December 2, 2006, the Decedent had completed two beneficiary designation forms.

The first designation forrn, completed on April 20, 1998, named as beneficiaries eleven
children, one grandchild, and the Decedent’s spouse. See Barbour Mot., Ex. 5 at 1 (4/20/98
Designation Forrn). Each beneficiary was assigned a specific percentage of the proceeds, with

Ms. Barbour, a daughter of the Decedent, receiving the largest percentage at 46.7%. Ia'. The

5 These filings include [70] Motions in support of Jennifer Barbour as sole beneficiary
filed by John Rhines and Jacinto Rhines, a [7l] Memorandum in support of Jennifer Barbour
filed by Jamilla Lankford, a [78] Reply filed by Jamilla Lankford, a [80, 81] Reply and Response
filed by John Rhines, and a [82] Response filed by Jacinto Rhines.

6 The Court’s December l9, 1998 Order explained that the Court "assumes facts
identified by the moving party in its statement of material facts are admitted, unless such a fact is
controverted in the statement of genuine issues filed in opposition to the motion." See [69] Order
at 2 (Dec. l9, 2008). Ms. Barbour submitted a Statement of Material F acts in connection with
her Motion for Summary Judgment, and neither Ms. Lee nor Ms. Steptoe dispute the facts
contained therein. See Lee Mot. at l; Steptoe Mot. at l.

3

lowest percentages were assigned to two of the Decedent’s other daughters, Ms. Lee and Ms.
Steptoe, who received l.l% shares, respectively.7 Ia’. at 3. The Designation Form also contained
the Decedent’s signature, as well as the signatures of two witnesses. Ial. at l-4. None of the
parties have disputed the validity of this form or the signatures on the forin.

The Decedent executed a superseding beneficiary designation form on September 2,
l998. See Barbour Mot., Ex. 2 at 1 (9/2/98 Designation Form). Whereas the Decedent had
previously designated multiple beneficiaries, she now designated only Ms. Barbour as her
beneficiary Ia’. at l. ln doing so, the Decedent provided the following information in the form,

as depicted herein:

Type of print first name, middle initial, Type or print address . . . Relati0nship Percent or fraction
and last name of each beneficiary of each beneficiary to be paid to each
beneficiary
Jennifer G. Barbour [Ms. Barbour’s address] Daughter lOO%
Trustee
Ia’.

The form also included the signature of the Decedent, the signatures of two witnesses,
and a clause providing that, in the event the designation form were invalidated, the Decedent’s
previous designation form would be enforced in its place:

I understand that this Designation of Beneficiary, if valid, will remain in full force

and effect, unless or until canceled by me in writing, or until such time as it is

automatically canceled . . . If this designation form is determined invalid for any

reason, the next prior valid designation form will be given full force and effect.

Ia’.

7 Three other beneficiaries were also assigned l.l% shares. See Barbour’s Mot., Ex. 5 at
3-4 (4/20/98 Designation Form).

The Decedent’s inclusion of the word "trustee" underneath Ms. Barbour’s name became a
source of confusion for MetLife. When MetLife examined the September 2, 1998 beneficiary
designation form after Decedent’s death, it mistakenly read the form as identifying the
beneficiary as Jennifer Barbour, "in trust." See, e.g., MetLife Compl. 1125 ("The most recent
beneficiary designation, dated September 2, 1998, names Jennifer G. Barbour as the Decedent’s
beneficiary ‘in trust’ for the full amount of the FEGLI Proceeds."). Accordingly, MetLife
concluded that it was required to distribute the funds to a trust that did not exist and had never
existed, rather than to Ms. Barbour. ld. 1127.

MetLife then proceeded to deny Ms. Barbour’s claim for the proceeds and indicated that
it would distribute the proceeds to all of the Decedent’s children in equal shares (mistakenly
ignoring the existence of the previous beneficiary designation forin). Ia’. ‘111127-29. After
corresponding with numerous of the Defendant-Claimants and determining that it faced
conflicting claims on the proceeds, MetLife filed the instant case.

II. LEGAL STANDARD

FEGLIA was enacted "‘to provide low-cost group life insurance to Federal employees."’
Metr0. Life Ins. Co, v. Christ, 979 F.2d 575, 576 (7th Cir. l992) (quoting H.R. Rep. No. 2579,
83d Cong., 2d Sess. (1954), reprinted in 1954 U.S.C.C.A.N. 3052). The provision of the Act
that governs the designation of beneficiaries is found at 5 U.S.C. § 8705, which provides in
relevant part:

the amount of group life insurance . . . in force on an employee at the date of his

death shall be paid, on the establishment of a valid claim . . . in the following

order of precedence:

First, to the beneficiary or beneficiaries designated by the employee in a signed

and witnessed writing received before death in the employing office . . .

Second, if there is no designated beneficiary, to the widow or widower of the
employee.

Third, if none of the above, to the child or children of the employee and
descendants of deceased children by representation.

5 U.S.C. § 8705(a).

Significantly, Congress amended FEGLIA in 1966 to eliminate inquiries into the intent of
the insured when determining whether a beneficiary had been properly designated. As numerous
courts have explained,

[p]rior to [Congress’ 1966 amendment], the statute simply required that the

insured designate a beneficiary in a ‘writing received in the employing office prior

to death,’ rather than a ‘signed and witnessed writing received before death.’

FEGLIA was amended as a reaction to cases that looked to a decedent’s ‘manifest

intent,’ rather than to strict compliance with civil service regulations, in

determining the proper beneficiary.
Terry v. Metro. Life Ins. Co., 354 F.3d 527, 531 (6th Cir. 2004) (internal citations omitted).
Accordingly, "Congress, on administrative efficiency grounds, abolished the manifest intent
test." Ia’. at 532. In determining whether an insured has properly designated a beneficiary, courts
must therefore consider whether the designation meets the requirements set forth in the statute
for naming a beneficiary. See 5 C.F.R. § 870.802(b) ("[a] designation of beneficiary must be in
writing, signed by the insured individual, and witnessed and signed by 2 people").

III. DISCUSSION
The sole dispute in this case is whether the Decedent executed a valid designation form

naming Ms. Barbour as the sole beneficiary, and specifica1ly, whether the inclusion of the word

"trustee" underneath Ms. Barbour’s name renders the designation form invalid. Ms. Barbour

argues that "[t]he word ‘trustee’ . . . has no legal significance or effect on who is entitled to the
insurance proceeds." Barbour Mot. at l. According to Ms. Barbour, there is no confusion as to
whom the Decedent designated as a beneficiary because "under the category ‘Name’ is ‘Jennifer
G. Barbour Trustee’ and under the category ‘Relationship’ appears ‘Daughter."’ Id. at 8. Ms.
Barbour explains that MetLife "caused . . . confusion to enter the picture" by misreading the
designation form to insert the words "in trust" for "trustee," and that this initial confusion does
not invalidate the designation form.

The motions filed by Ms. Lee and Ms. Steptoe advocate a different interpretation of the
designation form, but rely on nothing more than a parroting of MetLife’s mistaken belief that the
proceeds were left "in trust."g See Lee Mot. at l-4. They argue:

Where, as here, [the Decedent] designated Jennifer Barbour to take 100 percent of

the insurance proceeds in trust, but did not set up or maintain a trust, the Court

should order an equal distribution of proceeds between Julia Barbour’s twelve

(12) children.

Ia’. at 4 (emphasis added). See also id. at 3 (relying on a FEGLI Handbook and arguing that the

distribution of proceeds should be paid in the statutory order of precedence where the designation

form "[n]ames a trust that was never established (and no other beneficiaries were named").°

8 These motions are nearly identical. For ease of reference, the Court shall cite only to
Ms. Lee’s motion.

9 Ms. Lee and Ms. Steptoe each offer to take more than a 1/ 12 share of the proceeds as
well. Because some of the Defendant-Claimants have not sought to become beneficiaries of the
policy, Ms. Lee and Ms. Steptoe propose, among other possibilities, that the shares associated
with these Defendant-Claimants "be divided between Lee, Steptoe and Barbour." Lee Mot. at 3
n.3. In the event that her motion is denied, Ms. Lee also indicates that the Court should enforce a
settlement agreement between Ms. Lee and unspecified other parties - a settlement agreement
that has not been presented to the Court and as to which Ms. Barbour denies its existence. See
Barbour Reply at 3 n.1. The Court declines to enforce a settlement agreement that has not been
presented to it.

Appearing to equate the word "trustee," with the word "trust," Ms. Lee and Ms. Steptoe argue
that the Decedent’s "intent [was] to set up a trust."‘° Ia’. at 3 n.6.

The position advocated by Ms. Lee and Ms. Steptoe is simply untenable. Beginning with
the obvious, the September 2, 1998 designation form did not leave the proceeds of the policy to a
trust, but rather to Jennifer G. Barbour, Trustee. A "trustee" is not the same as a "trust," and one
cannot legally exist in the absence of the other. See, e.g., Manor Trust v. Plante, No. 05-1093,
2005 Mass. Super. LEXIS 340 at *3 (Mass. Supp. Jul. 6, 2005) ("[a] trust without a trustee is a
non-entity"); Evans v. Abney, 165 S.E.2d 160, 166 (Ga. 1968) ("there can be no trustee without a
trust to administer"). Ms. Barbour also indicates that she has never been a trustee of a trust. See
Barbour Mot. at 8.

While the Decedent certainly created some initial confusion by ascribing the title of
trustee to Ms. Barbour (confusion that was magnified by MetLife), the inclusion of an improper
title in connection with the name of a beneficiary does not ipso facto result in the invalidation of
the designation form. Rather, the material inquiry is whether the designation form sufficiently
identifies the beneficiary in accordance with the statutory requirements set forth in FEGLIA. See
Terry v. Metro. Life Ins. Co., 354 F.3d 527, 532-33 (6th Cir. 2004) (finding a designation form to
be valid even though the insured signed it with the "admittedly unusual" name "Earline," rather

than using a full legal name, because the statutory requirements imposed by FEGLIA were not

‘° In support of this argument, Ms. Lee and Ms. Steptoe cite to a letter sent by Jennifer
Barbour to Metlife on February 6, 2007 (apparently at MetLife’s request) indicating that "there is
not a trust anymore." See MetLife Compl., Ex. E at 1 (Letter from J. Barbour to "Ms. Linda at
FEGLl"). Although the Decedent’s intent is not relevant to determining the validity of the
designation forrn, it defies logic to suggest that a statement written by one of the Defendant-
C1aimants after the death of the Decedent could be viewed as proving the Decedent ’s intent.

8

implicated by an incomplete signature); Metro. Life Ins. Co. v. Hurford, 983 F. Supp. 1045,
1046-48 (finding a designation form to be valid despite the insured’s designation that purported
to assign 200% of the policy proceeds among five named beneficiaries because "[t]here is no
statutory requirement that the designation be unambiguous").

Were this rule otherwise, it would impose an exactitude never contemplated nor imposed
by Congress. F or example, suppose a hypothetical insured properly completed a designation
form assigning all proceeds of a policy to her eldest daughter, who at the time was studying to
become a lawyer. Suppose further that the insured entered her daughter’s name on the form
along with the title "esquire," on the assumption that the daughter would become an attorney.
Finally, suppose that the daughter decided to subsequently leave law school to attend medical
school. When the proceeds of the policy are eventually disbursed, the statutory requirements
imposed by FEGLIA are not implicated - and therefore do not invalidate - the insured’s
designation simply because the daughter’s actual title may be "M.D." instead of "esquire." In
this circumstance, the beneficiary is still readily identifiable in an otherwise properly executed
beneficiary designation form.

The same analysis controls in this case. FEGLIA requires that a beneficiary designation
be in writing, signed by the insured, and witnessed and signed by two people. 5 U.S.C. §
8705(a); 5 C.F.R. § 870.802(b). Those requirements have been met here. The September 2,
1998 designation form was in writing, signed by the Decedent, and witnessed and signed by two
witnesses. There is no question as to the identity of the person designated - despite the
introduction of an improper title - because Ms. Barbour was identified by name ("Jennifer G.

Barbour"), address, and relationship to the Decedent ("daughter"). While the Court makes no

finding concerning what the Decedent may have intended by ascribing to Ms. Barbour the title of
"trustee," it is apparent that Jennifer Barbour was identified as the sole beneficiary of the
Decedent’s properly executed September 2, 1998 designation forrn, The Court therefore finds
that Ms. Barbour is entitled to the relief sought in her motion.

As a final matter, the Court briefly rejects as meritless the suggestion by Ms. Lee and Ms.
Steptoe that the proceeds of the policy should be distributed to the Decedent’s children in equal
shares. Ms. Lee and Ms. Steptoe have blinded themselves to the language in the Decedent’s
September 2, 1998 designation forrn, which provides that the invalidation of the designation
form "for any reason" results in the enforcement of "the next prior valid designation form." See
Barbour Mot., Ex. 5 at 1 (4/20/98 Designation Form). In this case, the next valid designation
form is the Decedent’s April 20, 1998 form, which assigns Ms. Lee and Ms. Steptoe l.l% of the
policy proceeds, respectively. See Barbour Mot., Ex. 5 at 1 (4/20/98 Designation Form).
Therefore, under no circumstance would Ms. Lee and Ms. Steptoe be entitled to the relief sought
in their motions.

IV. CONCLUSION

For the reasons set forth above, the Court shall GRANT Ms. Barbour’s [73] Motion for
Summary Judgment, DENY Ms. Lee’s [76] Motion for Declaratory Judgment, and DENY Ms.
Steptoe’s [77] Motion for Declaratory Judgment. The Court shall issue an Order authorizing
Jennifer G. Barbour to withdraw the funds maintained in the Registry of the Court in connection

with this case, except for $9,822.24, which Ms. Barbour requests in her Motion be made

10

available to Jordan Funeral Service, lnc."

Date: May l4, 2009

adam -

COLLEEN KOLLA`R-KOTELL
United States District Judge

“ Ms. Barbour has attached a copy of the $9,822.24 assignment that she executed in favor
of Jordan Funeral Service, Inc. See Barbour Mot., Ex. 3 (12/5/06 Assignment of Proceeds of
Insurance).

ll